Citation Nr: 0412446	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period prior to May 1, 
2002.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period between May 1, 
2002 and August 18, 2002.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left (minor) acromioclavicular 
joint reconstruction residuals for the period on and after 
October 1, 2002.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left (minor) distal clavicle 
and acromioclavicular joint arthritis.  

5.  Entitlement to an effective date prior to August 8, 2000, 
for the award of service connection for the veteran's left 
(minor) distal clavicle and acromioclavicular joint 
arthritis.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1991 to July 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) which established 
service connection for left (minor) distal clavicle 
osteophytes; assigned a 10 percent evaluation for that 
disability; effectuated the award as of August 8, 2000; and 
denied an increased evaluation for the veteran's left (minor) 
shoulder separation residuals.  In June 2001, the veteran 
submitted a notice of disagreement with both the initial 
evaluation assigned for his left shoulder arthritic 
disability and the denial of an increased evaluation for his 
left shoulder disorder.  In November 2001, the veteran 
disagreed with the effective date assigned for the award of 
service connection for left clavicle osteophytes.  

In December 2001, the RO granted a temporary total evaluation 
for the veteran's left shoulder disability for the period 
from December 5, 2001, to February 1, 2002 under the 
provisions of 38 C.F.R. § 4.30 (2001) based upon 
convalescence following a December 2001 surgical procedure.  
In February 2002, the RO granted an extension of the 
temporary total evaluation for the veteran's left shoulder 
disorder under 38 C.F.R. § 4.30 to February 28, 2002.  In 
April 2002, the RO granted an extension of the temporary 
total evaluation for the veteran's post-operative left 
shoulder disability under 38 C.F.R. § 4.30 to April 30, 2002.  
The RO also recharacterized the veteran's left shoulder 
disabilities as left (minor) acromioclavicular joint 
reconstruction residuals evaluated as 10 percent disabling 
and left (minor) distal clavicle and acromioclavicular joint 
arthritis evaluated as 10 percent disabling, respectively.  
In April 2002, the RO issued a statement of the case to the 
veteran and his accredited representative.  In May 2002, the 
veteran submitted an Appeal to the Board (VA Form 9).  

In June 2002, the RO denied a further extension of the 
temporary total evaluation for the veteran's post-operative 
left shoulder disability under 38 C.F.R. § 4.30.  In July 
2002, the veteran submitted a notice of disagreement with the 
denial of an extension of the temporary total evaluation for 
his post-operative left shoulder disability under 38 C.F.R. 
§ 4.30 beyond April 30, 2002.  

In July 2002, the RO increased the evaluation of the 
veteran's left (minor) acromioclavicular joint reconstruction 
residuals from 10 to 20 percent and effectuated the award as 
of May 1, 2002. 

 In August 2002, the RO increased the evaluation for the 
veteran's left (minor) acromioclavicular joint disability 
from 20 to 40 percent for the period between May 1, 2002, and 
August 18, 2002, granted a temporary total evaluation for his 
post-operative left shoulder disability under 38 C.F.R. 
§ 4.30 from August 19, 2002, to September 30, 2002, and 
assigned a 20 percent evaluation for that disability 
effective on and after October 1, 2002.  

In December 2003, the RO issued a statement of the case to 
the veteran and his accredited representative which addressed 
the issue of an extension of the temporary total evaluation 
for his post-operative left shoulder disability under 38 
C.F.R. § 4.30 beyond April 30, 2002.  

The veteran has been represented throughout this appeal by 
the American Legion.  

The Board observes that the veteran did not submit a timely 
substantive appeal from the June 2002 rating decision denying 
an extension of the temporary total evaluation for his 
post-operative left shoulder disability under 38 C.F.R. 
§ 4.30 beyond April 30, 2002.  Therefore, the issue is not 
before the Board for appellate consideration and will not be 
addressed below.  
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The veteran was last afforded a VA examination for 
compensation purposes in June 2002.  He underwent left 
shoulder surgical procedures in August 2002 and November 
2003.  The VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional VA examination for compensation purposes would be 
helpful in resolving the issues raised by the instant appeal.  

The July 2001 and March 2002 Veterans Claims Assistance Act 
of 2000 (VCAA) notices issued to the veteran discuss only the 
evidence required to support a claim for an increased 
evaluation and do not provide information as to the evidence 
needed for a claim for an earlier effective date for the 
award of service connection for the veteran's left (minor) 
distal clavicle and acromioclavicular joint arthritis.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic left shoulder 
disabilities after 1999 including the 
names and addresses of all treating 
health care providers. Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after April 2002 be 
forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his left acromioclavicular 
reconstruction residuals and left distal 
clavicle and acromioclavicular joint 
arthritis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's left shoulder disabilities with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his left 
shoulder should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's left acromioclavicular 
reconstruction residuals and left distal 
clavicle and acromioclavicular joint 
arthritis upon his vocational pursuits.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to a disability 
evaluation in excess of 10 percent for 
his left (minor) acromioclavicular joint 
reconstruction residuals for the period 
prior to May 1, 2002; a disability 
evaluation in excess of 40 percent for 
his left (minor) acromioclavicular joint 
reconstruction residuals for the period 
between May 1, 2002 and August 18, 2002; 
a disability evaluation in excess of 20 
percent for his left (minor) 
acromioclavicular joint reconstruction 
residuals for the period on and after 
October 1, 2002; an initial evaluation in 
excess of 10 percent for his left (minor) 
distal clavicle and acromioclavicular 
joint arthritis; and an effective date 
prior to August 8, 2000, for the award of 
service connection for left (minor) 
distal clavicle and acromioclavicular 
joint arthritis.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


